Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/01/2022.
Applicant's election with traverse of the product of species A, and species X, in the reply filed on 03/01/2022 is acknowledged.  The traversal is on the ground(s) that 1) Figures 4-7 are all related and show various aspects of the variable reclination range limiter 150 and the recline piston 146; and 2) the argument that there would be no undue burden on the examiner if the restriction were not required.  
The argument that the examiner has no undue burden includes a statement that “the Office Action merely summarily concludes that the ‘inventions require a different field of search,’ ” and lists examples of more detailed evidence that could be cited in support of the undue burden such as “searching … electronic sources, or employing different search queries.”  In this regard, it is pointed out that the Election of Species requirement mailed on 08/23/2021 does in fact list on page 3, lines 5-9 “searching different … electronic resources, or employing different search queries.”  It is clear that different text search terms would be specifically pertinent to each of the species in each of the categories, that searching such unique structure in hits from text searches specific to each of the four species would be needed if no requirement for election among the species were maintained, and that such searching all of these subclasses would be a much greater burden than searching elected species from the two categories.  In fact, the burden is considered undue.  It is also pointed out that a much more extensive restriction was initially required, and has been scaled back to a large degree.   
Regarding Applicant’s argument that the various embodiments shown in Figures 4-7 are all related, the examiner does not disagree since they portray different ways to accomplish the adjustment and different ways to limit a range of adjustments.  However, in the cited paragraphs 0048 and 0053, and paragraphs 0049-0052 and 0054, it is clear that element 150 in Figure 4 is a sleeve 160 that is received on shaft 162 and is secured thereto by tightening element 164, whereas the structure shown in Figure 5 comprises notches 172 engaged by rotating a pin on a limiter about a longitudinal axis of the shaft 162.  In particular, paragraph 0054 makes clear that the pin need not be on a sleeve like the one illustrated in Figure 4.  Hence, there are two very structurally distinct limiting mechanisms in Figures 4 and 5, respectively. 
In the cited paragraphs 0055, 0057, and paragraphs 0056, it is clear that element 150 in Figure 6 comprises a plate with a track 182 and cross channels 184 that intersect the track 182, and the pivot axle 180 is received in the track and moved into one of the cross channels 184 in order to adjust a position of the pivot axle 180, while the pivot axle 180 in Figure 7 is not received in the elements 190 and 192 of the limiter 150.  Hence, there are two very structurally distinct limiting mechanisms in Figures 6 and 7, respectively.
Therefore, even though Figures 4-7 are related to each other as ways to adjust and limit a range of adjustment of the seat or piston of the seat, they comprise different structures and ways to adjust and limit the range of adjustments of the seat or piston of the seat.   
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the newly recited details and to include claims to the newly considered claims in accordance with the new election of species requirement.  The modified rejections are repeated in this non-final rejection.
Applicant argues that the device of Selzer is for allowing unlimited adjustment of a backrest of a seat within a range, but that the range is not further limited.  Applicant similarly argues that the limit of the reclination range of the backrest of Selzer is not selectively changeable.  In response, it is pointed out that Figure 3 and the associated disclosure in column 5, lines 18-35 expressly show and describe a reclination limiter that is selectively adjustable to limit the maximum range for a fluid spring to one of a plurality of smaller ranges within the maximum range.  
Applicant also argues that Selzer does not meet the specifics of claim 5.  The specifics of claim 5 are met by the combination of Selzer with Gaither, where Gaither shows the upright and reclined positions in Figures 2-4.  
Applicant argues that Selzer and Gaither also fails to make claims 6 and 20 unpatentable.  However, Selzer’s disclosure in column 5, lines 18-35 and the mechanism shown in Figure 3, as applied in the combination with Gaither, and in particular to the fluid springs 180 shown in Figure 30 of Gaither, result in a reclination limiting mechanism that prevents movement to a fully reclined position from the limited reclination position, as recited in claims 6 and 20.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaither (US 2011/0193386) in view of Selzer (US 5029822).
Gaither shows an airline seat assembly with a reclining backrest and a fluid springs at 60 and 180, but lacks the specifics of a variable reclination range limiter that is configured to adjust a limit of the reclination range limit for these fluid springs.
On the other hand, Selzer shows a fluid spring at 5 in Figure 3 and further shows a variable reclination range limiter that is configured to adjust a limit of the reclination range limit for the fluid spring 5.
It would have been obvious to provide a variable reclination range limiter similar to that taught by Selzer on one or both of the fluid springs of Gaither because doing so would provide the benefit of providing adjustability to the range of recline or tilt provided by the fluid springs 60, 180.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A seat assembly comprising:
a backrest that is configured to recline over a reclination range (12, as shown in Figures 1-4 and 30 of Gaither); and
a variable reclination range limiter that is configured to selectively adjust a limit of the reclination range [[limit]] (Figure 3 and associated disclosure of Selzer).

2.    The seat assembly of claim 1, further comprising one or more securing studs that are configured to secure the seat assembly to one or more seat tracks within an internal cabin of a vehicle (securing studs shown in Figures 2-4 and 30-31 of Gaither).

3.    The seat assembly of claim 1, further comprising a base that supports the backrest and a seat cushion (base comprising frame 20 shown in Figures 2-4 of Gaither).

4.    The seat assembly of claim 1, wherein the reclination range extends between a fully upright position and a fully reclined position (as shown in Figures 2-4 of Gaither).

5.    The seat assembly of claim 4, wherein the variable reclination limiter selectively adjusts the limit of the reclination range between the fully upright position and the fully reclined position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied).

6.    The seat assembly of claim 5, wherein the variable reclination limiter selectively adjusts the limit of the reclination range to a limited reclination position that is between the fully reclined position and the fully upright position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied), and wherein the variable reclination limiter prevents movement to the fully reclined position from the limited reclination position (where the limiter shown in Figure 3 of Selzer prevents the full extent of the fluid spring and thus prevents movement to the fully reclined position, at least for the tilting or reclining fluid springs 180 shown in Figure 30).

7.    The seat assembly of claim 1, further comprising a recline piston coupled to the backrest, wherein the variable reclination range limiter is coupled to the recline piston (pistons 60 and/or 180 of Gaither).

8.    The seat assembly of claim 1, wherein the variable reclination range limiter comprises;
a stroke-limiting sleeve that is adjustably coupled to the recline piston (sleeve 44 shown in Figure 3 of Selzer); and
a securing device coupled to the stroke-limiting sleeve (securing device comprising nuts 48 shown in Figure 3), 
wherein the securing device passes through a portion of the stroke-limiting sleeve (by virtue of a right instance of nut 48 passing into the sleeve 44) and engages a portion of a shaft of a recline piston to lock the stroke-limiting sleeve in position (as shown in Figure 3 and described in column 6, lines 25-28 of Selzer).

9. 	The seat assembly of claim 1, wherein the variable reclination range limiter is coupled to a pivot axle that defines a pivot point for the backrest (the variable reclination range limiter taught by Selzer is coupled to the fluid spring 180 shown in Figure 30 of Gaither and is coupled to a pivot axle 22 shown in Figure 30 and described in paragraph 0040 via other structural elements since all these elements are interconnected to form the seat of the combination).

11.      A variable reclination range limiting method for a seat assembly, the variable reclination range limiting method comprising:
allowing a backrest of the seat assembly to recline over a reclination range (Figures 2-4 of Gaither); and
selectively adjusting a limit of the reclination range by a variable reclination range limiter (by applying the range limit adjuster taught in Figure 3 and described in column 5, lines 18-35 of Selzer, in accordance with the statement of obviousness above).

12.      The variable reclination range limiting method of claim 11, further comprising securing the seat assembly to one or more seat tracks within an internal cabin of a vehicle with one or more securing studs (securing studs shown in Figures 2-4 of Gaither).

13.      The variable reclination range limiting method of claim 11, further comprising supporting the backrest and a seat cushion with a base (base comprising frame 20 shown in Figures 2-4 and 30-31 of Gaither).

14.      The variable reclination range limiting method of claim 13, wherein the reclination range extends between a fully upright position and a fully reclined position (as shown in Figures 2-4 of Gaither).

15.      The variable reclination range limiting method of claim 14, wherein the selectively adjusting comprises selectively adjusting the limit of the reclination range between the fully upright position and the fully reclined position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied).

16.      The variable reclination range limiting method of claim 14, wherein the selectively adjusting comprises:
selectively adjusting the limit of the reclination range to a limited reclination position that is between the fully reclined position and the fully upright position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied); and
preventing movement past the limited reclination position to the fully reclined position (where the limiter shown in Figure 3 of Selzer prevents the full extent of the fluid spring and thus prevents movement to the fully reclined position, at least for the tilting or reclining fluid springs 180 shown in Figure 30).

17.      The variable reclination range limiting method of claim 11, further comprising coupling the variable reclination range limiter to a recline piston (pistons 60 and/or 180 of Gaither).

18.      The variable reclination range limiting method of claim 11, further comprising coupling the variable reclination range limiter to a pivot axle that defines a pivot point for the backrest (the variable reclination range limiter taught by Selzer is coupled to the fluid spring 180 shown in Figure 30 of Gaither and is coupled to a pivot axle 22 shown in Figure 30 and described in paragraph 0040 via other structural elements since all these elements are interconnected to form the seat of the combination).

20.    A vehicle comprising: 
an internal cabin (as disclosed in paragraph 0003 of Gaither);
one or more seat tracks within the internal cabin (implied or inherent for the studs shown at the lower end of the seat base in Figures 2-4 of Gaither);
a seat assembly secured to the one or more seat tracks by one or more securing studs (implied or inherent for the studs shown at the lower end of the seat base in Figures 2-4 of Gaither), wherein the seat assembly comprises:
a backrest (12 of Gaither) that is configured to recline over a reclination range (Figures 1-4 of Gaither); and
a variable reclination range limiter that is configured to selectively adjust a limit of the reclination range [[limit]] (Figure 3 and associated disclosure of Selzer),
wherein the reclination range extends between a fully upright position and a fully reclined position (as shown in Figures 2-4 of Gaither),
wherein the variable reclination limiter selectively adjusts the limit of the reclination range to a limited reclination position that is between the fully reclined position and the fully upright position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied), and wherein the variable reclination limiter prevents movement to the fully reclined position from the limited reclination position (where the limiter shown in Figure 3 of Selzer prevents the full extent of the fluid spring and thus prevents movement to the fully reclined position, at least for the tilting or reclining fluid springs 180 shown in Figure 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636